September 18, 2008




Board of Directors

Probe Manufacturing, Inc.

25242 Arctic Ocean Drive

Lake Forest, California. 92630




RE:

Resignation from board of directors




Board of Directors:




This letter is to serve as a legal notice that I am resigning from Probe
Manufacturing’s Board of Directors effective immediately.  My resignation is due
to the following reasons:




As a significant shareholder, I want to make it clear to each one of you that I
don’t believe that this board was in a position to approve my termination as the
CEO and appoint Barrett Evans as the interim CEO.  As I expressed to Barrett
Evans, Chairman of the board, in our discussions on September 4th and 5th, I
have a number of concerns about the merits of the decision to terminate my
employment as the CEO and the future direction of the Company.  As you know as
directors of a corporation we have a number of fiduciary obligations to our
shareholders.  These obligations include exercising our “duty of care” when
making decisions that affect the future and strategic direction of the
corporation.   Barrett told me that you all, Jeff Conrad, Kam Mahdi and himself
spent significant amount of time discussing and deliberating my termination, the
future direction of the company, and the impact it will have on the financial
condition of the company.  Unfortunately, as of yet I have not seen any document
that expresses the deliberations and discussions to that regard, especially the
future direction of the company, and the financial impact of terminating my
contract as the CEO of the company. The only verbal reason Barrett Evans gave
for my termination was a reference to how I over reacted to the US Modular deal
and the subsequent letter I send to the board of directors on March 18, 2008.
(See attached)  For whatever it is worth, he also said, that it was good that I
saved Newport Medical as a customer, but that probe was not making any money on
that account.







In addition, the recent decision by Barrett Evans to neglect and not send an
invitation letter to Mr. Doug Wilson to join probe’s board as an independent
director for the vacant seat after the Board of Director unanimously voted in
July 2008 to appoint him is further evidence of Barrett’s lack of commitment in
exercising his fiduciary responsibility as the Chairman of the Board.  




Further, Barrett Evans ignored the Platinum Capitals non-exclusive letter of
engagement to provide equity funding to Probe that I presented to him in August
2008; he said it was not a good deal, but did not provide any specific reasons
to my astonishment.




At this point, my lack of confidence in Mr. Barrett Evans as the Chairman of the
board to carry out his fiduciary responsibilities, the conflict of interest
posed by Jeff Conrad as the company legal counsel, a director of the company and
a partner in E Fund; and most important the lack of a “process” on the board of
directors to deliberate on decisions that can impact the strategic future,
financial performance and ultimately our shareholders, are reasons for my
decision to resign, until such time as I see fit to re-elect myself to the board
of directors.




Sincerely,




/s/ Reza Zarif




Reza Zarif




 















